DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 18-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jeong et al (US Pub 2017/0330515 A1).
                  Regarding Claim 1, Jeong et al teaches a display device (10 in Fig.2) comprising: a plurality of pixels on a substrate (Fig.2; Paragraph 0011, 0044-0048), each of the plurality of pixels comprising a pixel circuit to drive a plurality of light emitting elements (Fig.2; Paragraph 0010-0011, 0044-0057; 0076), wherein the pixel circuit of each of the plurality of pixels comprises: a first transistor configured to supply a driving current to a first electrode of the light emitting elements (Figs. 9-12; Paragraph 0103-0118); and 


            Regarding Claim 2, Jeong et al teaches the display device wherein the bypass unit is configured to allow a part of the driving current to pass therethrough based on a voltage of the second electrode of the some of the light emitting elements. (Paragraph 0068, 0117; 0139-0144).

             Regarding Claim 3, Jeong et al teaches the display device wherein when some of the light emitting groups are electrically opened and the driving current does not pass therethrough, bypass units of other ones of the light emitting groups allow a part of the driving current to pass therethrough. (Paragraph 0068, 0117; 0139-0144).

                Regarding Claim 13, Jeong et al teaches the display device wherein the first electrode of the light emitting elements is connected to the first transistor, the pixel circuit further comprising a plurality of second electrodes respectively corresponding to the light emitting groups (Paragraph 0114-0125).

              Regarding Claim 18, Jeong et al teaches the display device wherein each of the second electrodes is connected to a corresponding one of a plurality of second conductive patterns, and the second conductive patterns are connected to one low potential line. (Fig.9, Paragraph 0110-0125).

                Regarding Claim 19, Jeong et al teaches the display device wherein the pixel circuit of each of the pixels further comprises: a second transistor selectively supplying a data voltage to a first node that 

           Regarding Claim 20, Jeong et al teaches the display device, wherein the pixel circuit of each of the pixels further comprises: a second transistor selectively supplying a data voltage to a first node which is a gate electrode of the first transistor; a third transistor selectively supplying an initialization voltage to a second node which is the first electrode of the light emitting elements; and a capacitor connected between the first node and the second node. (Fig.3; Paragraph 0060-0072).

           Regarding Claim 21, Jeong et al teaches the display device wherein the some of the light emitting elements and the bypass unit are connected in parallel between the first transistor and a low-potential voltage of the display device. (Paragraph 0068-0075, 0093).

Allowable Subject Matter
Claims  4-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
               Applicant's argues that Jeong et al  does not teach a display device comprising: a plurality of light emitting groups, each of the light emitting groups comprising some of the light emitting elements and a bypass unit  connected between the first electrode and a second electrode of the some of the light emitting elements to selectively bypass a part of the driving current.  
                 However, Jeong et al  does show a display device comprising: a plurality of light emitting groups, each of the light emitting groups comprising some of the light emitting elements and a bypass unit (303-1 in Fig.9, 303-2 in Fig. 10, 303-3 in Fig. 11, 303-4 in Fig.12) connected between the first electrode and a second electrode of the some of the light emitting elements to selectively bypass a part of the driving current. (combined Figures of 9-12; Paragraph 0132-0146).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622